MEMORANDUM **
Conrado Soto Hinojosa appeals from the 210-month sentence imposed following his guilty-plea conviction for conspiracy to manufacture, distribute, and possess methamphetamine with intent to distribute, and aiding and abetting, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A), and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Soto Hinojosa contends that the district court erred by enhancing his sentence three levels, pursuant to U.S.S.G. § 3Bl.l(b), based upon his role in the offense. The district court did not clearly err in applying the enhancement for role in the offense. See United States v. Rivera, 527 F.3d 891, 909 (9th Cir.2008).
Soto Hinojosa also contends that his sentence is unreasonable because the district court failed to sufficiently consider the disparity between his sentence and the sentences received by his co-defendants. This contention lacks merit as the record reflects that the court applied a two-level reduction and imposed a sentence at the low end of the Guidelines range, after giving careful consideration to the need to avoid unwanted sentencing disparities in conjunction with the remaining § 3553(a) factors. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.